IN THE SUPREME COURT OF TEXAS

                                 No. 10-0216

                IN RE JEFFREY GREENSTEIN AND CHARLES H. WILK

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for stay of  depositions,  filed  May
28, 2010, is granted.  The  depositions  of  Charles  H.  Wilk  and  Jeffrey
Greenstein scheduled for July 29 and July 30 2010, in Cause  No.  D-1-GN-08-
003685, styled Morton L. Topfer, et al. v. Quellos  Custom  Strategies  LLC,
et al., in the 345th District Court of  Travis  County,  Texas,  are  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this June 18, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk